358 F.2d 717
Calvin Lee STANSBURY, a/k/a James Lee Stansbury and WileyFranklin Shallington, Appellants,v.UNITED STATES of America, Appellee.
No. 22821.
United States Court of Appeals Fifth Circuit.
April 1, 1966.

Robert C. Josefsberg, Asst. U.S. Atty., Miami, Fla., for appellee.
Before JONES and THORNBERRY, Circuit Judges, and SLOAN, District judge.
PER CURIAM:


1
The supplemental motion of Martin B. Shapiro, Esquire, Court-appointed counsel, for leave to withdraw, filed on March 9, 1966, in the above numbered and entitled cause is hereby granted.


2
Said counsel, who was counsel for said appellants at their trial, having represented by his supplemental motion that it has been and is his well considered opinion that the trial of the appellants in the District Court was free from error and that there are no meritorious grounds for appeal; and having further represented that on December 30, 1965, he wrote to each of said appellants requesting them to advise him if they had any reason to believe that they did not receive a fair and just trial and as of March 4, 1966, had received no reply, it is therefore


3
Ordered that no transcript of the trial proceedings shall be prepared at the expense of the United States nor shall other counsel be appointed for such appellants, unless within thirty (30) days from the entry and mailing of this order to appellants they shall specify grounds for appeal, and then only if it shall appear that such grounds are not frivolous.


4
It is further ordered that upon the entry of this order a copy thereof shall be sent to each of said appellants by certified mail.